MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                             FILED
court except for the purpose of establishing
                                                                  Sep 25 2018, 9:24 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                     CLERK
                                                                  Indiana Supreme Court
                                                                     Court of Appeals
                                                                       and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
P. Jeffrey Schlesinger                                   Curtis T. Hill, Jr.
Appellate Division of the Office of the                  Attorney General of Indiana
Public Defender
Crown Point, Indiana                                     George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Searcy T. Boyd Jr.,                                      September 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-1108
        v.                                               Appeal from the Lake Superior
                                                         Court
State of Indiana,                                        The Honorable Diane Ross
Appellee-Plaintiff.                                      Boswell, Judge
                                                         Trial Court Cause No.
                                                         45G03-1606-MR-4



Bradford, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018        Page 1 of 8
                                          Case Summary
[1]   In March of 2016, Searcy T. Boyd Jr. shot and killed Craig Hatten. Boyd

      subsequently pled guilty to Level 2 felony voluntary manslaughter and was

      sentenced to a twenty-five-year term of imprisonment. Boyd challenges his

      sentence on appeal. First, he contends that the trial court abused its discretion

      by failing to find certain mitigating factors. Second, he contends that his

      twenty-five-year sentence is inappropriate in light of the nature of his offense

      and his character. We affirm.



                            Facts and Procedural History
[2]   On March 14, 2016, Boyd was staying at a home in Hammond with his sister,

      Shaquanna Boyd. That evening, Hatten, Michelle Miller, and Carlus Carter

      came to the home and the group visited, played cards, and drank alcohol

      together. As the evening drew to a close, tension grew between Miller and

      Shaquanna. Miller and Shaquanna got into a verbal argument on the sidewalk

      outside the home as Miller, Hatten, and Carter prepared to leave. Boyd was

      standing on the front porch of the home at the time of the argument. At some

      point, Hatten attempted to intervene in the fight between Miller and

      Shaquanna. As he did so, Boyd drew and fired a 9mm handgun. The bullet

      from Boyd’s handgun struck Hatten in the stomach, causing Hatten to suffer

      severe internal bleeding. Hatten later died.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018   Page 2 of 8
[3]   On June 24, 2016, the State charged Boyd with murder and Level 4 felony

      unlawful possession of a firearm by a serious violent felon. On February 8,

      2018, Boyd and the State entered into a plea agreement. Pursuant to the terms

      of the agreement, the State amended the charging information to include a

      Level 2 felony voluntary manslaughter charge, Boyd pled guilty to this charge,

      the State dismissed the murder and firearm possession charges, and sentencing

      was left to the discretion of the trial court. Following a hearing, the trial court

      accepted Boyd’s guilty plea, entered judgment of conviction on the Level 2

      felony voluntary manslaughter charge, and sentenced Boyd to a twenty-five-

      year term of imprisonment.



                                 Discussion and Decision
                                     I. Abuse of Discretion
[4]   Boyd contends that the trial court abused its discretion in sentencing him.

      Sentencing decisions rest within the sound discretion of the trial court and are

      reviewed on appeal only for an abuse of discretion. Anglemyer v. State, 868

      N.E.2d 482, 490 (Ind. 2007), modified on other grounds on reh’g, 875 N.E.2d 218

      (Ind. 2007). “An abuse of discretion occurs if the decision is clearly against the

      logic and effect of the facts and circumstances before the court, or the

      reasonable, probable, and actual deductions to be drawn therefrom.” Id.

      (quotation omitted). One way in which a trial court may abuse its discretion is

      to enter a sentencing statement that omits aggravating or mitigating factors that



      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018   Page 3 of 8
      are “clearly supported by the record and advanced for consideration[.]” Id. at

      491.


[5]   In challenging the trial court’s sentencing order, Boyd claims that the trial court

      abused its discretion by failing to find certain mitigating factors. The finding of

      mitigating factors is discretionary with the trial court. Fugate v. State, 608

      N.E.2d 1370, 1374 (Ind. 1993). The trial court “need not consider, and we will

      not remand for reconsideration of, alleged mitigating factors that are highly

      disputable in nature, weight, or significance.” Newsome v. State, 797 N.E.2d

      293, 301 (Ind. Ct. App. 2003), trans. denied. Likewise, the trial court is not

      required to weigh or credit the mitigating evidence the way an appellant

      suggests it should be credited or weighed. Fugate, 608 N.E.2d at 1374. If the

      trial court does not find the existence of a mitigating factor after it has been

      argued by counsel, the trial court is not obligated to explain why it has found

      that the factor does not exist. Id.


                                             A. Guilty Plea
[6]   Boyd claims that the trial court should have found his guilty plea to be a

      significant mitigating factor. We have previously held that a guilty plea does

      not automatically amount to a significant mitigating factor. Wells v. State, 836

      N.E.2d 475, 479 (Ind. Ct. App. 2005), trans. denied. “For instance, a guilty plea

      does not rise to the level of significant mitigation where the defendant has

      received a substantial benefit from the plea or where the evidence against him is

      such that the decision to plead guilty is merely a pragmatic one.” Id.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018   Page 4 of 8
[7]   In this case, Boyd’s decision to plead guilty seems to be a pragmatic decision as

      he received a substantial benefit and there was overwhelming evidence of his

      guilt. Boyd benefitted from reduced criminal exposure and a potentially

      reduced period of incarceration as the State agreed to dismiss the murder and

      the Level 4 felony firearm possession charges in exchange for his plea. See Ind.

      Code § 35-50-2-3(a) (providing that a person convicted of murder shall be

      imprisoned for up to sixty-five years); Ind. Code § 35-50-2-5.5 (providing that a

      person convicted of a Level 4 felony shall be imprisoned for up to twelve years).

      A Level 2 felony, i.e., the level of crime to which Boyd pled guilty, has a

      sentencing range “between ten (10) and thirty (30) years.” Ind. Code § 35-50-2-

      4.5. The trial court sentenced Boyd to a twenty-five-year term, far less than the

      maximum seventy-seven-year term that he could have faced if found guilty of

      the charged offenses at trial. In addition, Boyd shot Hatten without

      provocation in front of numerous witnesses, all of whom seemingly would have

      been available to testify against him at trial. Boyd has failed to demonstrate

      that his guilty plea warranted significant mitigating weight.


                                               B. Remorse
[8]   Boyd also claims that the trial court should have found his remorse to be a

      significant mitigating factor. Substantial deference must be given to a trial

      court’s evaluation of remorse. Corralez v. State, 815 N.E.2d 1023, 1025 (Ind. Ct.

      App. 2004). “The trial court, which has the ability to directly observe the

      defendant and listen to the tenor of his or her voice, is in the best position to

      determine whether the remorse is genuine.” Id. Stated differently, “[r]emorse,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018   Page 5 of 8
       or lack thereof, by a defendant is something better guarded by a trial judge who

       views and hears a defendant’s apology and demeanor first hand and determines

       the defendant’s credibility.” Sharkey v. State, 967 N.E.2d 1074, 1079 (Ind. Ct.

       App. 2012) (internal quotation omitted).


[9]    In expressing remorse, Boyd indicated that he regretted both the impact that the

       shooting had on the victim’s family and on him, saying “I just hope this doesn’t

       cost me my life.” Tr. Vol. II, p. 40. He also seemingly attempted to downplay

       his actions by suggesting that he had acted in self-defense1 and indicating that

       while he had made mistakes, “[n]obody is perfect.” Tr. Vol. II, p. 40. Given

       that the trial court was in the best position to determine whether Boyd’s claimed

       remorse was genuine, we conclude that Boyd has failed to demonstrate that his

       alleged remorse warranted significant mitigating weight.


                                               C. Employment
[10]   Boyd last claims that the trial court should have found the fact that he had

       worked regularly to be a significant mitigating factor. However, as we

       concluded in Newsome, the fact that Boyd has been steadily employed “need not

       have been given the same significance by the trial court as [he] would have it

       give.” 797 N.E.2d at 301. “Many people are gainfully employed such that this




       1
         The trial court questioned counsel after Boyd claimed to have acted in self-defense. Defense counsel
       indicated that he “obviously evaluated the evidence” to see whether Boyd could plausibly raise a claim of
       self-defense. Tr. Vol. II, p. 41. The deputy prosecutor added that the stipulated factual basis demonstrated
       “that this is not a legitimate case of self-defense.” Tr. Vol. II, p. 41.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018                 Page 6 of 8
       would not require the trial court to note it as a mitigating factor or afford it the

       same weight” as Boyd proposes. Id. Boyd has failed to demonstrate that his

       employment warranted significant mitigating weight.


                              II. Appropriateness of Sentence
[11]   Boyd also contends that his twenty-five-year sentence is inappropriate in light of

       the nature of his offense and his character. Indiana Appellate Rule 7(B)

       provides that “The Court may revise a sentence authorized by statute if, after

       due consideration of the trial court’s decision, the Court finds that the sentence

       is inappropriate in light of the nature of the offense and the character of the

       offender.” In analyzing such claims, we “concentrate less on comparing the

       facts of [the case at issue] to others, whether real or hypothetical, and more on

       focusing on the nature, extent, and depravity of the offense for which the

       defendant is being sentenced, and what it reveals about the defendant’s

       character.” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App. 2008) (internal

       quotation omitted). The defendant bears the burden of persuading us that his

       sentence is inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App.

       2008).


[12]   The nature of Boyd’s offense is unquestionably serious. He escalated a verbal

       fight between two other individuals by pulling out and shooting his gun. In

       doing so, Boyd took the life of a fellow human being. We agree with the State

       that the circumstances surrounding the altercation “indicate that the killing of

       the victim was an utterly senseless crime.” Appellee’s Br. p. 12.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018   Page 7 of 8
[13]   As for his character, the record reveals that Boyd had previously been convicted

       of battery, resisting a peace officer, and felony armed robbery. He was on

       parole for the armed robbery conviction when he shot and killed Hatten. In

       addition, Boyd has previously shown a lack of concern for the well-being of

       others as he has been arrested for domestic battery and resisting a peace officer.

       See Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App. 2007) (“[A]lthough a

       record of arrests by itself is not evidence of a defendant’s criminal history, it is

       appropriate to consider such a record as a poor reflection on the defendant’s

       character, because it may reveal that he or she has not been deterred even after

       having been subjected to the police authority of the State.”). Boyd was not

       deterred by his prior convictions or arrests and again displayed a gross lack of

       concern for the well-being of others when he shot Hatten. Boyd has failed to

       convince us that his twenty-five-year sentence is inappropriate.


[14]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1108 | September 25, 2018   Page 8 of 8